
	
		I
		111th CONGRESS
		1st Session
		H. R. 2056
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2009
			Mr. Tierney (for
			 himself and Mr. Platts) introduced the
			 following bill; which was referred to the Committee on House Administration, and in
			 addition to the Committees on Energy and
			 Commerce, Ways and
			 Means, and Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To reform the financing of House elections, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Clean
			 Money, Clean Elections Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Clean Election financing of House election
				campaigns
					Subtitle A—Clean Election financing program
					Sec. 101. Findings and declarations.
					Sec. 102. Eligibility requirements and benefits of clean
				elections financing of House election campaigns.
						Title V—Clean Elections financing of House election
				  campaigns
						Sec. 501. Definitions.
						Sec. 502. House Clean Elections Fund.
						Sec. 503. Eligibility for allocations from the
				  Fund.
						Sec. 504. Seed money contribution requirement.
						Sec. 505. Qualifying contribution requirement.
						Sec. 506. Contribution and expenditure
				  requirements.
						Sec. 507. Certification by Commission.
						Sec. 508. Benefits for participating candidates.
						Sec. 509. Allocations from the Fund.
						Sec. 510. Payment of fair fight funds.
						Sec. 511. Administration of the House clean elections
				  system.
						Sec. 512. Violations and penalties.
						Sec. 513. Authorization of
				  appropriations.
					Sec. 103. Reporting requirements for nonparticipating
				candidates.
					Sec. 104. Modification of electioneering communication
				reporting requirements.
					Sec. 105. Limitation on coordinated expenditures by political
				party committees with participating candidates.
					Sec. 106. Treatment of coordinated expenditures as
				contributions.
					Sec. 107. Audits.
					Sec. 108. Tax credit for voluntary donations to House Clean
				Elections Fund.
					Subtitle B—Clean Elections Review Commission
					Sec. 111. Establishment of Commission.
					Sec. 112. Structure and membership of the
				Commission.
					Sec. 113. Powers of the Commission.
					Sec. 114. Administration.
					Sec. 115. Authorization of appropriations.
					Title II—Voter information
					Sec. 201. Free broadcast time.
					Sec. 202. Broadcast rates and preemption.
					Sec. 203. Limit on Congressional use of the franking
				privilege.
					Title III—Responsibilities of the Federal Election
				Commission
					Sec. 301. Petition for certiorari.
					Sec. 302. Promoting expedited availability of FEC
				reports.
					Title IV—Miscellaneous provisions
					Sec. 401. Severability.
					Sec. 402. Review of constitutional issues.
					Sec. 403. Effective date.
				
			IClean
			 Election financing of House election campaigns
			AClean Election
			 financing program
				101.Findings and
			 declarations
					(a)Undermining of
			 democracy by campaign contributions from private sourcesThe House finds and declares that the
			 current system of privately financed campaigns for election to the United
			 States House has the capacity, and is often perceived by the public, to
			 undermine democracy in the United States by—
						(1)creating a
			 conflict of interest, perceived or real, by encouraging Representatives to
			 accept large campaign contributions from private interests that are directly
			 affected by Federal legislation;
						(2)diminishing or
			 giving the appearance of diminishing a Representative's accountability to
			 constituents by compelling legislators to be accountable to the major
			 contributors who finance their election campaigns;
						(3)violating the
			 democratic principle of one person, one vote and diminishing the
			 meaning of the right to vote by allowing monied interests to have a
			 disproportionate and unfair influence within the political process;
						(4)imposing large,
			 unwarranted costs on taxpayers through legislative and regulatory outcomes
			 shaped by unequal access to lawmakers for campaign contributors;
						(5)driving up the
			 cost of election campaigns, making it difficult for qualified candidates
			 without personal wealth or access to campaign contributions from monied
			 individuals and interest groups to mount competitive House election
			 campaigns;
						(6)disadvantaging
			 challengers, because large campaign contributors tend to donate their money to
			 incumbent Representatives, thus causing House elections to be less competitive;
			 and
						(7)burdening
			 incumbents with a preoccupation with fundraising and thus decreasing the time
			 available to carry out their public responsibilities.
						(b)Enhancement of
			 democracy by providing allocations from the House Clean Elections
			 FundThe House finds and declares that providing the option of
			 the replacement of private campaign contributions with allocations from the
			 House Clean Elections Fund for all primary, runoff, and general elections to
			 the House would enhance American democracy by—
						(1)eliminating the
			 potentially inherent conflict of interest created by the private financing of
			 the election campaigns of public officials, thus restoring public confidence in
			 the integrity and fairness of the electoral and legislative processes;
						(2)increasing the
			 public’s confidence in the accountability of Representatives to the
			 constituents who elect them;
						(3)helping to
			 eliminate access to wealth as a determinant of a citizen’s influence within the
			 political process and to restore meaning to the principle of one person,
			 one vote;
						(4)reversing the
			 escalating cost of elections and saving taxpayers billions of dollars that are
			 (or that are perceived to be) currently allocated based upon legislative and
			 regulatory agendas skewed by the influence of campaign contributions;
						(5)creating a more
			 level playing field for incumbents and challengers by creating genuine
			 opportunities for all Americans to run for the House and by encouraging more
			 competitive elections; and
						(6)freeing
			 Representatives from the incessant preoccupation with raising money, and
			 allowing them more time to carry out their public responsibilities.
						102.Eligibility
			 requirements and benefits of Clean Elections financing of House election
			 campaignsThe
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et seq.) is amended by adding at the end the following:
					
						VClean Elections
				financing of House election campaigns
							501.DefinitionsIn this title:
								(1)Allocation from
				the FundThe term allocation from the Fund means an
				allocation of money from the House Clean Elections Fund to a participating
				candidate pursuant to sections 510 and 511.
								(2)Clean elections
				qualifying periodThe term
				clean elections qualifying period means the period beginning on
				the date that is 180 days before the date of the primary election and ending on
				the date that is 30 days before the date of the primary election or, in the
				case of a State that does not hold a primary election, the date prescribed by
				State law as the last day to qualify for a position on the general election
				ballot. In the event of a special election, the clean money qualifying period
				shall begin on the earlier date of either the date that is 180 days before the
				date of the special election or on the date of announcement of such special
				election date if same as within 180 days of the date of the special election.
				It shall end on the date that is 30 days before the date of the special
				election.
								(3)Clean elections
				start dateThe term clean elections start date
				means, with respect to any candidate, the date that is 180 days before—
									(A)the date of the
				primary election; or
									(B)in the case of a
				State that does not hold a primary election, the date prescribed by State law
				as the last day to qualify for a position on the general election
				ballot.
									(4)FundThe
				term Fund means the House Clean Elections Fund established by
				section 502.
								(5)General election
				periodThe term general
				election period means, with respect to a candidate, the period beginning
				on the day after the date of the primary or primary runoff election for the
				specific office that the candidate is seeking, whichever is later, and ending
				on the earlier of—
									(A)the date of the general election; or
									(B)the date on which the candidate withdraws
				from the campaign or otherwise ceases actively to seek election.
									(6)General runoff
				election periodThe term
				general runoff election period means, with respect to a candidate,
				the period beginning on the day following the date of the last general election
				for the specific office that the candidate is seeking and ending on the date of
				the runoff election for that office.
								(7)Immediate
				familyThe term immediate family means, with respect
				to any candidate—
									(A)the candidate’s
				spouse;
									(B)a child,
				stepchild, parent, grandparent, brother, half-brother, sister, or half-sister
				of the candidate or the candidate’s spouse; and
									(C)the spouse of any
				person described in subparagraph (B).
									(8)Independent
				candidateThe term independent candidate means a
				candidate for Representative who is—
									(A)not affiliated
				with any political party; or
									(B)affiliated with a
				political party that—
										(i)in the case of a
				candidate in a State that holds a primary election for Representative, does not
				hold a primary election for Representative; or
										(ii)in the case of a
				candidate in a State that does not hold primary election for Representative,
				does not have ballot status in such State.
										(9)Major party
				candidate
									(A)In
				generalThe term major party candidate means a
				candidate for Representative who is affiliated with a major political
				party.
									(B)Major political
				partyThe term major political party means, with
				respect to any State, a political party of which a candidate for the office of
				Representative, President, or Governor in the preceding 5 years, received, as a
				candidate of that party in such State, 25 percent or more of the total number
				of popular votes cast for such office in such State.
									(10)Minor party
				candidateThe term minor party candidate means a
				candidate for Representative who is affiliated with a political party
				that—
									(A)holds a primary
				for House nominations; and
									(B)is not a major
				political party.
									(11)Nonparticipating
				candidateThe term nonparticipating candidate means
				a candidate for Representative or Delegate or Resident Commissioner to the
				Congress who is not a participating candidate.
								(12)Participating
				candidateThe term participating candidate means a
				candidate for Representative who is certified under section 507 as being
				eligible to receive an allocation from the Fund.
								(13)Primary
				election periodThe term
				primary election period means the period beginning on the date
				that is 90 days before the date of the primary election and ending on the date
				of the primary election. In the event of a special primary election, if
				applicable, such term means the period beginning on the date that is the longer
				of 90 days before the date of such special primary election, or the date of
				establishment by the appropriate election authority of the special primary
				election date and ending on the date of the special primary election.
								(14)Primary
				election runoff periodThe
				term primary election runoff period means, with respect to a
				candidate, the period beginning on the day following the date of the last
				primary election for the specific office that the candidate is seeking and
				ending on the date of the runoff election for that office.
								(15)Qualifying
				contributionThe term qualifying contribution means,
				with respect to a candidate, a contribution that—
									(A)is in the amount
				of $5 exactly;
									(B)is made by an
				individual who—
										(i)is
				a resident of the State with respect to which the candidate is seeking
				election; and
										(ii)is not prohibited
				from making a contribution under this Act;
										(C)is made during the
				clean elections qualifying period; and
									(D)meets the
				requirements of section 505(c).
									(16)RepresentativeThe
				term Representative includes a Delegate or Resident Commissioner
				to the Congress.
								(17)Seed money
				contributionThe term seed money contribution means
				a contribution or contributions by any 1 individual—
									(A)aggregating not
				more than $100; and
									(B)made to a
				candidate after the date of the most recent previous election for the office
				which the candidate is seeking and before the date the candidate has been
				certified as a participating candidate under section 507(a).
									(18)StateThe
				term State includes the District of Columbia, Puerto Rico, the
				Virgin Islands, American Samoa, and Guam.
								502.House Clean
				Elections Fund
								(a)EstablishmentThere
				is established in the Treasury a fund to be known as the House Clean
				Elections Fund.
								(b)DepositsThe Commission shall deposit unspent seed
				money contributions, qualifying contributions, penalty amounts received under
				this title, and amounts appropriated for clean money financing in the House
				Clean Elections Fund.
								(c)InvestmentThe
				Commission shall invest portions of the Fund in obligations of the United
				States in the same manner as provided under section 9602(b) of the Internal
				Revenue Code of 1986.
								(d)Use of
				Fund
									(1)In
				generalThe sums in the House Clean Elections Fund shall be used
				to make allocations to participating candidates in accordance with sections 510
				and 511.
									(2)Insufficient
				amountsUnder regulations established by the Commission, rules
				similar to the rules of section 9006(c) of the Internal Revenue Code shall
				apply.
									503.Eligibility for
				allocations from the Fund
								(a)In
				generalA candidate for Representative is eligible to receive an
				allocation from the Fund for any election if the candidate meets the following
				requirements:
									(1)The candidate
				files with the Commission a statement of intent to seek certification as a
				participating candidate under this title during the period beginning on the
				clean elections start date and ending on the last day of the clean elections
				qualifying period.
									(2)The candidate has
				complied with the seed money contribution requirements of section 504.
									(3)The candidate
				meets the qualifying contribution requirements of section 505.
									(4)Not later than the
				last day of the clean elections qualifying period, the candidate files with the
				Commission an affidavit signed by the candidate and the treasurer of the
				candidate's principal campaign committee declaring that the candidate—
										(A)has complied and,
				if certified, will comply with the contribution and expenditure requirements of
				section 506;
										(B)if certified, will
				not run as a nonparticipating candidate during such year in any election for
				the office that such candidate is seeking; and
										(C)has either
				qualified or will take steps to qualify under State law to be on the
				ballot.
										(b)General
				electionNotwithstanding subsection (a), a candidate shall not be
				eligible to receive an allocation from the Fund for a general election or a
				general run off election unless the candidate’s party nominated the candidate
				to be placed on the ballot for the general election or the candidate qualified
				to be placed on the ballot as an independent candidate, and the candidate is
				qualified under State law to be on the ballot.
								504.Seed money
				contribution requirementA
				candidate for Representative meets the seed money contribution requirements of
				this section if the candidate meets the following requirements:
								(1)Separate
				accountingThe candidate maintains seed money contributions in a
				separate account.
								(2)Limitation on
				amountThe candidate deposits into the House Clean Elections Fund
				or returns to donors an amount equal to the amount of any seed money
				contributions which, in the aggregate, exceed the sum of $50,000.
								(3)Use of seed
				moneyThe candidate makes expenditures from seed money
				contributions only for campaign-related costs.
								(4)RecordsThe
				candidate maintains a record of the name and street address of any contributor
				of a seed money contribution and the amount of any such contribution.
								(5)ReportUnless
				a seed money contribution or an expenditure made with a seed money contribution
				has been reported previously under section 304, the candidate files with the
				Commission a report disclosing all seed money contributions and expenditures
				not later than 48 hours after receiving notification of the determination with
				respect to the certification of the candidate under section 507.
								(6)Time to accept
				seed money contributionsA
				clean elections candidate may accept seed money contributions for an election
				from the day after the date of the previous general election for the office to
				which the candidate is seeking election through the earliest date on which the
				Commission makes funds available to the candidate for an election period under
				paragraph (1) or (2) of section 506(b).
								(7)Deposit of
				unspent seed money contributionsA clean elections candidate shall remit any
				unspent seed money to the Commission, for deposit in the House Clean Elections
				Fund, not later than the earliest date on which the Commission makes funds
				available to the candidate for an election period.
								505.Qualifying
				contribution requirement
								(a)Major Party
				Candidates and Certain Independent CandidatesThe requirement of this section is met if,
				during the clean money qualifying period, a major party candidate (or an
				independent candidate who meets the minimum vote percentage required for a
				major party candidate under section 501(9)) receives 1,500 qualifying
				contributions.
								(b)Other
				CandidatesThe requirement of
				this section is met if, during the clean money qualifying period, a candidate
				who is not described in subsection (a) receives a number of qualifying
				contributions that is at least 150 percent of the number of qualifying
				contributions that a candidate described in subsection (a) in the same election
				is required to receive under subsection (a).
								(c)Receipt of
				Qualifying ContributionA qualifying contribution shall—
									(1)be accompanied by
				the contributor’s name and home address;
									(2)be accompanied by
				a signed statement that the contributor understands the purpose of the
				qualifying contribution;
									(3)be made by a personal check, debit card,
				credit card, or money order payable to the House Clean Elections Fund or by
				cash; and
									(4)be acknowledged by
				a receipt that is sent to the contributor with a copy kept by the candidate for
				the Commission and a copy kept by the candidate for the election authorities in
				the candidate’s State.
									(d)Deposit of
				qualifying contributions in House Clean Elections Fund
									(1)In
				generalNot later than the
				date that is 1 day after the date on which the candidate is certified under
				section 507, a candidate shall remit all qualifying contributions to the
				Commission for deposit in the House Clean Elections Fund.
									(2)Candidates that
				are not certifiedNot later
				than the last day of the clean money qualifying period, a candidate who has
				received qualifying contributions and is not certified under section 507 shall
				remit all qualifying contributions to the Commission for deposit in the House
				Clean Elections Fund.
									(e)Verification of
				qualifying contributionsThe Commission shall establish
				procedures for the auditing and verification of qualifying contributions to
				ensure that such contributions meet the requirements of this section. Such
				procedures may provide for verification through the means of a postcard or
				other method, as determined by the Commission.
								506.Contribution
				and expenditure requirementsA
				candidate for Representative meets the requirements of this section if, during
				the election cycle of the candidate, the candidate—
								(1)except as provided
				in subsection (b), accepts no contributions other than—
									(A)seed money
				contributions;
									(B)qualifying
				contributions made payable to the House Clean Elections Fund; and
									(C)allocations from
				the House Clean Elections Fund under sections 510 and 511;
									(2)makes no
				expenditures from any amounts other than from—
									(A)amounts received
				from seed money contributions; and
									(B)amounts received
				from the House Clean Elections Fund; and
									(3)makes no
				expenditures from personal funds or the funds of any immediate family member
				(other than funds received through seed money contributions).
								For purposes
				of this subsection, a payment made by a political party in coordination with a
				participating candidate shall not be treated as a contribution to or as an
				expenditure made by the participating candidate.507.Certification
				by Commission
								(a)In
				generalNot later than 5 days
				after a candidate for Representative files an affidavit under section
				503(a)(4), the Commission shall—
									(1)determine whether
				the candidate meets the eligibility requirements of section 503;
									(2)certify whether or
				not the candidate is a participating candidate; and
									(3)notify the
				candidate of the Commission's determination.
									(b)Revocation of
				certification
									(1)In
				generalThe Commission may revoke a certification under
				subsection (a) if—
										(A)a candidate fails
				to qualify to appear on the ballot at any time after the date of certification;
				or
										(B)a candidate
				otherwise fails to comply with the requirements of this title.
										(2)Repayment of
				benefitsIf certification is revoked under paragraph (1), the
				candidate shall repay to the House Clean Elections Fund an amount equal to the
				value of benefits received under this title plus interest (at a rate determined
				by the Commission) on any such amount received.
									508.Benefits for
				participating candidates
								(a)In
				generalA participating candidate shall be entitled to—
									(1)for each election
				with respect to which a candidate is certified as a participating
				candidate—
										(A)an allocation from
				the Fund to make or obligate to make expenditures with respect to such
				election, as provided in section 510;
										(B)fair fight funds,
				as provided in section 511; and
										(2)media benefits
				under section 315 of the Communications Act of
				1934 (47 U.S.C. 315).
									(b)Restriction on
				uses of allocations from the FundAllocations from the Fund
				received by a participating candidate under sections 510 and 511 may only be
				used for campaign-related costs.
								(c)Remitting
				allocations from the FundNot later than the date that is 45 days
				after the date of the election, a participating candidate shall remit to the
				Commission for deposit in the House Clean Elections Fund any unspent amounts
				paid to such candidate under this title for such election.
								509.Allocations
				from the Fund
								(a)In
				generalThe Commission shall make allocations from the Fund under
				section 508(a)(1)(A) to a participating candidate—
									(1)in the case of
				amounts provided under subsection (c)(1), not later than 48 hours after the
				date on which such candidate is certified as a participating candidate under
				section 507;
									(2)in the case of a
				general election, not later than 48 hours after—
										(A)the date the
				certification of the results of the primary election or the primary runoff
				election; or
										(B)in any case in
				which there is no primary election, the date the candidate qualifies to be
				placed on the ballot; and
										(3)in the case of a
				primary runoff election or a general runoff election, not later than 48 hours
				after the certification of the results of the primary election or the general
				election, as the case may be.
									(b)Method of
				paymentThe Commission shall distribute funds available to
				participating candidates under this section through the use of an electronic
				funds exchange or a debit card.
								(c)Money
				Amounts
									(1)In
				generalExcept as provided in paragraph (2), the clean money
				amount paid to a clean money candidate with respect to an election shall be
				equal to the applicable percentage of 80 percent of the base amount for the
				election cycle involved, except that in no event may the amount determined
				under this subsection for a clean money candidate for an election cycle be less
				than the amount determined under this subsection for the candidate for the
				previous election cycle.
									(2)Reduction for
				uncontested electionsIf a clean money candidate has no
				opposition in an election for which a payment is made under this section, the
				clean money amount paid shall be 40 percent of the amount otherwise determined
				under paragraph (1).
									(3)Definitions
										(A)Applicable
				percentageIn this subsection, the applicable
				percentage is as follows:
											(i)25
				percent, in the case of a minor party or independent candidate in a primary
				election.
											(ii)40 percent, in
				the case of a major party candidate in a primary election.
											(iii)60 percent, in
				the case of any candidate in a general election.
											(B)Base
				amountIn this subsection, the term `base amount' means (with
				respect to an election cycle) the national average of all amounts expended by
				winning candidates during the 2 most recent general elections for
				Representative preceding the election cycle involved.
										(4)Adjustment by
				media market
										(A)In
				generalThe Commission, in consultation with the Federal
				Communications Commission, shall establish an index reflecting the costs of the
				media markets in each State.
										(B)AdjustmentAt
				the beginning of each year, the Commission shall increase the amount under
				paragraph (1) (after application of paragraph (3)) based on the index
				established under subparagraph (A).
										510.Payment of fair
				fight funds
								(a)Determination of
				right to payment
									(1)In
				generalThe Commission shall, on a regular basis, make a
				determination on—
										(A)the amount of
				opposing funds with respect to each participating candidate, and
										(B)the applicable
				amount with respect to each participating candidate.
										(2)Basis of
				determinationsThe Commission shall make determinations under
				paragraph (1) based on—
										(A)reports filed by
				the relevant opposing candidate under section 304(a) with respect to amounts
				described in subsection (c)(1)(A)(i)(I); and
										(B)reports filed by
				political committees under section 304(a) and by other persons under section
				304(c) with respect to—
											(i)opposing funds
				described in clauses (ii)(I) and (iii)(I) of subsection (c)(1)(A); and
											(ii)applicable
				amounts described in subparagraphs (B)(i) and (C)(i) of subsection
				(b)(2).
											(3)Requests for
				determination relating to certain electioneering communications
										(A)In
				generalA participating candidate may request to the Commission
				to make a determination under paragraph (1) with respect to any relevant
				opposing candidate with respect to—
											(i)opposing funds
				described in clauses (ii)(II) and (iii)(II) of subsection (c)(1)(A); and
											(ii)applicable
				amounts described in subparagraphs (B)(ii) and (C)(ii) of subsection
				(b)(2).
											(B)Time for making
				determinationIn the case of any such request, the Commission
				shall make such determination and notify the participating candidate of such
				determination not later than—
											(i)24
				hours after receiving such request during the 3-week period ending on the date
				of the election, and
											(ii)48 hours after
				receiving such request at any other time.
											(b)Payments
									(1)In
				generalThe Commission shall make available to the participating
				candidate fair fight funds in an amount equal to the amount of opposing funds
				that is in excess of the applicable amount—
										(A)immediately after
				making any determination under subsection (a) with respect to any participating
				candidate during the 3-week period ending on the date of the election,
				and
										(B)not later than 24
				hours after making such determination at any other time.
										(2)Applicable
				amountFor purposes of this section, the applicable amount is an
				amount equal to the sum of—
										(A)the sum of—
											(i)the amount of seed
				money contribution received by the participating candidate; plus
											(ii)(I)in the case of a
				participating candidate who is a minor party candidate running in a general
				election or an independent candidate, the allocation from the Fund which would
				have been provided to such candidate for such election if such candidate were a
				major party candidate; or
												(II)in the case of any other participating
				candidate, an amount equal to the allocation from the Fund to such candidate
				for such election under section 510(c); and
												(B)the amount of fair
				fight funds previously provided to the participating candidate under this
				subsection for the election.
										(3)Limits on amount
				of paymentThe aggregate of fair fight funds that a participating
				candidate receives under this subsection for any election shall not exceed 200
				percent of the allocation from the Fund that the participating candidate
				receives for such election under section 510(c).
									(c)DefinitionsFor
				purposes of this section—
									(1)Opposing
				funds
										(A)In
				generalThe term opposing funds means, with respect
				to any participating candidate for any election, the sum of—
											(i)(I)the greater of the total
				contributions received by the relevant opposing candidate or the total
				expenditures made by such relevant opposing candidate; or
												(II)in the case of a relevant opposing
				candidate who is a participating candidate, an amount equal to the sum of the
				amount of seed money contributions received by the relevant opposing candidate,
				the value of any vouchers received by the relevant opposing candidate for the
				general election under section 315A of the Communications Act of 1934, and the
				allocation from the Fund under section 510(c) for the relevant opposing
				candidate for such election;
												(ii)the sum
				of—
												(I)the amount of
				independent expenditures made advocating the election of such relevant opposing
				candidate; plus
												(II)the amount of
				disbursements for electioneering communications which promote or support such
				relevant opposing candidate; plus
												(iii)the sum
				of—
												(I)the amount of
				independent expenditures made advocating the defeat of such participating
				candidate; plus
												(II)the amount of
				disbursements for electioneering communications which attack or oppose such
				participating candidate.
												(2)Relevant
				opposing candidateThe term relevant opposing
				candidate means, with respect to any participating candidate, the
				opposing candidate of such participating candidate with respect to whom the
				amount under paragraph (1) is the greatest.
									(3)Electioneering
				communicationThe term electioneering communication
				has the meaning given such term under section 304(f)(3), except that
				subparagraph (A)(i)(II)(aa) thereof shall be applied by substituting
				30 for 60.
									511.Administration
				of the House Clean Elections system
								(a)RegulationsThe
				Commission shall prescribe regulations to carry out the purposes of this title,
				including regulations—
									(1)to establish
				procedures for—
										(A)verifying the
				amount of valid qualifying contributions with respect to a candidate;
										(B)effectively and
				efficiently monitoring and enforcing the limits on the use of personal funds by
				participating candidates;
										(C)the expedited
				payment of fair fight funds during the 3-week period ending on the date of the
				election;
										(D)monitoring the use
				of allocations from the Fund under this title through audits or other
				mechanisms; and
										(E)returning unspent
				disbursements and disposing of assets purchased with allocations from the
				Fund;
										(2)providing for the
				administration of the provisions of this title with respect to special
				elections;
									(3)pertaining to the
				replacement of candidates; and
									(4)for attributing
				expenditures to specific elections for the purposes of calculating opposing
				funds.
									(b)Operation of
				CommissionThe Commission shall maintain normal business hours
				during the weekend immediately before any general election for the purposes of
				administering the provisions of this title, including the distribution of fair
				fight funds under section 511.
								(c)ReportsNot
				later than April 1, 2011, and every 2 years thereafter, the Commission shall
				submit to the Committee on House Administration of the House of Representatives
				a report documenting, evaluating, and making recommendations relating to the
				administrative implementation and enforcement of the provisions of this
				title.
								512.Violations and
				penalties
								(a)Civil penalty
				for violation of contribution and expenditure requirementsIf a candidate who has been certified as a
				participating candidate under section 507(a) accepts a contribution or makes an
				expenditure that is prohibited under section 506, the Commission shall assess a
				civil penalty against the candidate in an amount that is not more than 10 times
				the amount of the contribution or expenditure. Any amounts collected under this
				subsection shall be deposited into the House Clean Elections Fund.
								(b)Repayment for
				improper use of Clean Elections Fund
									(1)In
				generalIf the Commission determines that any benefit made
				available to a participating candidate under this title was not used as
				provided for in this title or that a participating candidate has violated any
				of the dates for remission of funds contained in this title, the Commission
				shall so notify the candidate and the candidate shall pay to the House Clean
				Elections Fund an amount equal to—
										(A)the amount of
				benefits so used or not remitted, as appropriate, and
										(B)interest on any
				such amounts (at a rate determined by the Commission).
										(2)Other action not
				precludedAny action by the Commission in accordance with this
				subsection shall not preclude enforcement proceedings by the Commission in
				accordance with section 309(a), including a referral by the Commission to the
				Attorney General in the case of an apparent knowing and willful violation of
				this title.
									513.Authorization
				of AppropriationsThere are
				authorized to be appropriated to the House Clean Elections Fund such sums as
				are necessary to carry out this
				title.
							.
				103.Reporting
			 requirements for nonparticipating candidates
					(a)In
			 generalSection 304 of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 434) is amended by adding at the end the following:
						
							(j)Nonparticipating
				candidates
								(1)Initial
				report
									(A)In
				generalEach nonparticipating candidate who is opposed to a
				participating candidate and who receives contributions or makes expenditures
				aggregating more than the threshold amount shall, within 48 hours of the date
				such aggregate contributions or expenditures exceed the threshold amount, file
				with the Commission a report stating the total amount of contributions received
				and expenditures made or obligated by such candidate.
									(B)Threshold
				amountFor purposes of this paragraph, the term threshold
				amount means 75 percent of the allocation from the Fund that a
				participating candidate would be entitled to receive in such election under
				section 510 if the participating candidate were a major party candidate.
									(2)Periodic
				reports
									(A)In
				generalIn addition to any reports required under subsection (a),
				each nonparticipating candidate who is required to make a report under
				paragraph (1) shall make the following reports:
										(i)A
				report which shall be filed not later than 5 p.m. on the forty-second day
				before the date on which the election involving such candidate is held and
				which shall be complete through the forty-fourth day before such date.
										(ii)A
				report which shall be filed not later than 5 p.m. on the twenty-first day
				before the date on which the election involving such candidate is held and
				which shall be complete through the twenty-third day before such date.
										(iii)A report which
				shall be filed not later than 5 p.m. on the twelfth day before the date on
				which the election involving such candidate is held and which shall be complete
				through the fourteenth day before such date.
										(B)Additional
				reporting within 2 weeks of electionEach nonparticipating
				candidate who is required to make a report under paragraph (1) and who receives
				contributions or makes expenditures aggregating more than $1,000 at any time
				after the fourteenth day before the date of the election involving such
				candidate shall make a report to the Commission not later than 24 hours after
				such contributions are received or such expenditures are made.
									(C)Contents of
				reportEach report required under this paragraph shall state the
				total amount of contributions received and expenditures made or obligated to be
				made during the period covered by the report.
									(3)DefinitionsFor
				purposes of this subsection and section 309(a)(13), the terms
				nonparticipating candidate, participating candidate,
				and allocation from the Fund have the respective meanings given to
				such terms under section
				501.
								.
					(b)Increased
			 penalty for failure To fileSection 309(a) of the Federal
			 Election Campaign Act of 1971 (2 U.S.C. 437(g)) is amended by adding at the end
			 the following new paragraph:
						
							(13)Increased civil
				penalties with respect to reporting by nonparticipating
				candidatesFor purposes of paragraphs (5) and (6), any civil
				penalty with respect to a violation of section 304(i) shall not exceed the
				greater of—
								(A)the amount
				otherwise applicable without regard to this paragraph; or
								(B)for each day of
				the violation, 3 times the amount of the fair fight funds under section 511
				that otherwise would have been allocated to the participating candidate but for
				such
				violation.
								.
					104.Modification of
			 electioneering communication reporting requirementsParagraph (2) of section 304(f) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 434(f)(2)) is amended by
			 redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G),
			 respectively, and by inserting after subparagraph (D) the following new
			 subparagraph:
					
						(E)in the case of a
				communication referring to any candidate in an election involving a
				participating candidate (as defined under section 501(9)), a transcript of the
				electioneering
				communication.
						.
				105.Limitation on
			 coordinated expenditures by political party committees with participating
			 candidates
					(a)In
			 generalSection 315(d)(3) of
			 the Federal Election Campaign Act of
			 1971 (2 U.S.C. 441a(d)) is amended—
						(1)by redesignating subparagraphs (A) and (B)
			 as subparagraphs (B) and (C), respectively; and
						(2)by inserting before subparagraph (B), as
			 redesignated by paragraph (1), the following new subparagraph:
							
								(A)in the case of a
				candidate for election to the office of Representative who is a participating
				candidate (as defined in section 501), the lesser of—
									(i)10
				percent of the allocation from the House Clean Elections Fund that the
				participating candidate is eligible to receive for the general election under
				section 510(c)(3); or
									(ii)the amount which
				would (but for this subparagraph) apply with respect to such candidate under
				subparagraph
				(B);
									.
						(b)Conforming
			 amendmentSubparagraph (B) of section 315(d)(3) of such Act, as
			 redesignated by subsection (a), is amended by inserting who is not a
			 participating candidate (as so defined) after office of
			 Representative.
					106.Treatment of
			 coordinated expenditures as contributions
					(a)In
			 generalSection 301(8) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 431(8)) is amended—
						(1)in subparagraph
			 (A)—
							(A)by striking
			 or at the end of clause (i);
							(B)by striking the
			 period at the end of clause (ii) and inserting ; or; and
							(C)by adding at the
			 end the following:
								
									(iii)a payment made
				for a communication or anything of value that is for the purpose of influencing
				an election for Federal office and that is made in coordination with a
				candidate (as defined in subparagraph
				(C)).
									;
				and
							(2)by adding at the
			 end the following:
							
								(C)For the purposes
				of subparagraph (A)(iii), the term payment made in coordination with a
				candidate includes—
									(i)a
				payment made by a person in cooperation, consultation, or concert with, at the
				request or suggestion of, or pursuant to any general or particular
				understanding with a candidate, the candidate’s authorized committee, or an
				agent acting on behalf of a candidate or authorized committee;
									(ii)a
				payment made by a person for the dissemination, distribution, or republication,
				in whole or in part, of any broadcast or any written, graphic, or other form of
				campaign material prepared by a candidate, a candidate’s authorized committee,
				or an agent of a candidate or authorized committee (not including a
				communication described in paragraph (9)(B)(i) or a communication that
				expressly advocates the candidate’s defeat);
									(iii)a payment made
				based on information about a candidate’s plans, projects, or needs provided to
				the person making the payment by the candidate or the candidate’s agent who
				provides the information with a view toward having the payment made;
									(iv)a
				payment made by a person if, in the same election cycle in which the payment is
				made, the person making the payment is serving or has served as a member,
				employee, fundraiser, or agent of the candidate’s authorized committee in an
				executive or policymaking position;
									(v)a
				payment made by a person if the person making the payment has served in any
				formal policy or advisory position with the candidate’s campaign or has
				participated in strategic or policymaking discussions with the candidate’s
				campaign relating to the candidate’s pursuit of nomination for election, or
				election, to Federal office, in the same election cycle as the election cycle
				in which the payment is made; and
									(vi)a
				payment made by a person if the person making the payment retains the
				professional services of an individual or person who has provided or is
				providing campaign-related services in the same election cycle to a candidate
				in connection with the candidate’s pursuit of nomination for election, or
				election, to Federal office, including services relating to the candidate’s
				decision to seek Federal office, and the payment is for services of which the
				purpose is to influence that candidate’s election.
									(D)For purposes of
				subparagraph (C)(vi), the term professional services includes
				services in support of a candidate’s pursuit of nomination for election, or
				election, to Federal office such as polling, media advice, direct mail,
				fundraising, or campaign
				research.
								.
						(b)Exception for
			 Clean Money candidatesSection 315(a)(7) of such Act (2 U.S.C.
			 441a(a)(7)) is amended by striking paragraph (B) and inserting the
			 following:
						
							(B)(i)except as provided in
				clause (ii), a payment made in coordination with a candidate (as described in
				section 301(8)(A)(iii)) shall be considered to be a contribution to the
				candidate, and, for the purposes of any provision of this Act that imposes a
				limitation on the making of expenditures by a candidate, shall be treated as an
				expenditure by the candidate for purposes of this paragraph, and
								(ii)in the case of a clean money
				candidate (as defined in section 501), a payment made in coordination with a
				candidate by a committee of a political party shall not be treated as a
				contribution to the candidate for purposes of section 503(b)(1) or an
				expenditure made by the candidate for purposes of section
				503(b)(2);
								.
					107.AuditsSection 311(b) of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 438(b)) is amended—
					(1)by inserting
			 (1) before The Commission; and
					(2)by adding at the
			 end the following:
						
							(2)Audits of
				participating candidates
								(A)In
				generalNotwithstanding paragraph (1), after every primary,
				general, and runoff election, the Commission shall conduct random audits and
				investigations of not less than 30 percent of the authorized committees of
				candidates who are participating candidates (as defined in section 501).
								(B)Selection of
				subjectsThe subjects of audits and investigations under this
				paragraph shall be selected on the basis of impartial criteria established by a
				vote of at least 4 members of the
				Commission.
								.
					108.Tax credit for
			 voluntary donations to House Clean Elections Fund
					(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							30E.Credit for
				contributions to House Clean Elections Fund
								(a)Credit
				allowedThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the lesser
				of—
									(1)the amount
				contributed to the House Clean Elections Fund by the taxpayer during such
				taxable year, or
									(2)$500.
									(b)Limitations
									(1)No credit for
				qualifying contributionsNo credit shall be allowed under
				subsection (a) for any contribution which is a qualifying contribution (as
				defined under section 501(11) of the Federal Election Campaign Act of
				1971).
									(2)No credit for
				designations under section 6097No credit shall be allowed with
				respect to any amount designated under section 6097.
									(3)Application with
				other creditsThe credit allowed by subsection (a) for any
				taxable year shall not exceed the excess (if any) of—
										(A)the regular tax
				liability (as defined in section 26(b)) reduced by the sum of the credits
				allowable under subpart A and sections 27, 30, 30B, 30C, and 30D, over
										(B)the tentative
				minimum tax for the taxable year.
										(c)House Clean
				Elections FundFor purposes of this section, the term House
				Clean Elections Fund means the fund established under section 502 of the
				Federal Election Campaign Act of 1971.
								(d)Denial of double
				benefitNo deduction shall be allowed under this chapter for any
				amount for which a credit is allowed under subsection
				(a).
								.
					(b)Clerical
			 amendmentThe table of section for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 30D the following new item:
						
							
								Sec. 30E. Credit for contributions to House Clean Elections
				Fund.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
					BClean Elections
			 Review Commission
				111.Establishment
			 of Commission
					(a)EstablishmentThere
			 is established a commission to be known as the Clean Elections Review
			 Commission (hereafter in this subtitle referred to as the
			 Commission).
					(b)Duties
						(1)Review of clean
			 elections financing
							(A)In
			 generalAfter each general election for Federal office, the
			 Commission shall conduct a comprehensive review of the House clean elections
			 financing program under title V of the Federal Election Campaign Act of 1971,
			 including—
								(i)the
			 number and value of qualifying contributions a candidate is required to obtain
			 under section 505 of such Act to qualify for allocations from the Fund;
								(ii)the
			 amount of allocations from the House Clean Elections Fund that candidates may
			 receive under sections 510 and 511 of such Act;
								(iii)the overall
			 satisfaction of participating candidates with the program; and
								(iv)such other
			 matters relating to financing of House campaigns as the Commission determines
			 are appropriate.
								(B)Criteria for
			 reviewIn conducting the review under subparagraph (A), the
			 Commission shall consider the following:
								(i)Review of
			 qualifying contribution requirementsThe Commission shall
			 consider whether the number and value of qualifying contributions required
			 strikes a balance between the importance of voter choice and fiscal
			 responsibility, taking into consideration the number of primary and general
			 election participating candidates, the electoral performance of those
			 candidates, program cost, and any other information the Commission determines
			 is appropriate.
								(ii)Review of
			 program allocationsThe Commission shall consider whether
			 allocations from the House Clean Elections Fund under sections 509 and 510 of
			 the Federal Election Campaign Act of 1974 are sufficient for voters in each
			 State to learn about the candidates to cast an informed vote, taking into
			 account the historic amount of spending by winning candidates, media costs,
			 primary election dates, and any other information the Commission determines is
			 appropriate.
								(2)Report,
			 recommendations, and proposed legislative language
							(A)ReportNot
			 later than March 30 following any general election for Federal office, the
			 Commission shall submit a report to Congress on the review conducted under
			 paragraph (1). Such report shall contain a detailed statement of the findings,
			 conclusions, and recommendations of the Commission based on such review, and
			 shall contain any proposed legislative language (as required under subparagraph
			 (C)) of the Commission.
							(B)Findings,
			 conclusions, and recommendationsA finding, conclusion, or
			 recommendation of the Commission shall be included in the report under
			 subparagraph (A) only if not less than 3 members of the Commission voted for
			 such finding, conclusion, or recommendation.
							(C)Legislative
			 language
								(i)In
			 generalThe report under subparagraph (A) shall include
			 legislative language with respect to any recommendation involving—
									(I)an increase in the
			 number or value of qualifying contributions; or
									(II)an increase in
			 the amount of allocations from the House Clean Elections Fund.
									(ii)FormThe
			 legislative language shall be in the form of a proposed bill for introduction
			 in Congress and shall not include any recommendation not related to matter
			 described subclause (I) or (II) of clause (i).
								112.Structure and
			 membership of the commission
					(a)Appointment
						(1)In
			 generalThe Commission shall be composed of 5 members, of
			 whom—
							(A)1 shall be
			 appointed by the Speaker of the House of Representatives;
							(B)1 shall be
			 appointed by the minority leader of the House; and
							(C)3 shall be
			 appointed jointly by the members appointed under subparagraphs (A) and
			 (B).
							(2)Qualifications
							(A)In
			 generalThe members shall be
			 individuals who are nonpartisan and, by reason of their education, experience,
			 and attainments, exceptionally qualified to perform the duties of members of
			 the Commission.
							(B)ProhibitionNo
			 member of the Commission may be—
								(i)a
			 member of Congress;
								(ii)an
			 employee of the Federal Government;
								(iii)a
			 registered lobbyist; or
								(iv)an
			 officer or employee of a political party or political campaign.
								(3)DateMembers of the Commission shall be
			 appointed not later than 60 days after the date of the enactment of this
			 Act.
						(4)TermsA member of the Commission shall be
			 appointed for a term of 5 years.
						(b)VacanciesA vacancy on the Commission shall be filled
			 not later than 30 calendar days after the date on which the Commission is given
			 notice of the vacancy, in the same manner as the original appointment. The
			 individual appointed to fill the vacancy shall serve only for the unexpired
			 portion of the term for which the individual’s predecessor was
			 appointed.
					(c)ChairpersonThe Commission shall designate a
			 Chairperson from among the members of the Commission.
					113.Powers of the
			 Commission
					(a)Meetings and
			 hearings
						(1)MeetingsThe Commission may hold such hearings, sit
			 and act at such times and places, take such testimony, and receive such
			 evidence as the Commission considers advisable to carry out the purposes of
			 this Act.
						(2)QuorumFour members of the Commission shall
			 constitute a quorum for purposes of voting, but a quorum is not required for
			 members to meet and hold hearings.
						(b)Information from
			 Federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out the provisions of this Act. Upon request of the
			 Chairperson of the Commission, the head of such department or agency shall
			 furnish such information to the Commission.
					(c)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
					(d)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
					114.Administration
					(a)Compensation of
			 members
						(1)In
			 general
							(A)In
			 generalEach member, other
			 than the Chairperson, shall be paid at a rate equal to the daily equivalent of
			 the minimum annual rate of basic pay prescribed for level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code, for each day
			 (including travel time) during which such member is engaged in the performance
			 of the duties of the Commission.
							(B)ChairpersonThe Chairperson shall be paid at a rate
			 equal to the daily equivalent of the minimum annual rate of basic pay
			 prescribed for level III of the Executive Schedule under section 5314 of title
			 5, United States Code, for each day (including travel time) during which such
			 member is engaged in the performance of the duties of the Commission.
							(2)Travel
			 expensesMembers shall
			 receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with sections 5702 and 5703 of title 5, United States Code, while
			 away from their homes or regular places of business in performance of services
			 for the Commission.
						(b)Personnel
						(1)DirectorThe
			 Commission shall have a staff headed by an Executive Director. The Executive
			 Director shall be paid at a rate equivalent to a rate established for the
			 Senior Executive Service under section 5382 of title 5, United States
			 Code.
						(2)Staff
			 appointmentWith the approval of the Chairperson, the Executive
			 Director may appoint such personnel as the Executive Director and the
			 Commission determines to be appropriate.
						(3)Actuarial
			 experts and consultantsWith the approval of the Chairperson, the
			 Executive Director may procure temporary and intermittent services under
			 section 3109(b) of title 5, United States Code.
						(4)Detail of
			 government employeesUpon the request of the Chairperson, the
			 head of any Federal agency may detail, without reimbursement, any of the
			 personnel of such agency to the Commission to assist in carrying out the duties
			 of the Commission. Any such detail shall not interrupt or otherwise affect the
			 civil service status or privileges of the Federal employee.
						(5)Other
			 resourcesThe Commission shall have reasonable access to
			 materials, resources, statistical data, and other information from the Library
			 of Congress and other agencies and elected representatives of the executive and
			 legislative branches of the Federal Government. The Chairperson of the
			 Commission shall make requests for such access in writing when
			 necessary.
						115.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out the
			 purposes of this subtitle.
				IIVoter
			 information
			201.Free broadcast
			 timeSection 315 of the
			 Communications Act of 1934 (47 U.S.C.
			 315) is amended—
				(1)in subsection (a),
			 in the third sentence, by striking within the meaning of this
			 subsection and inserting within the meaning of this subsection
			 or subsection (c);
				(2)by adding at the
			 end the following:
					
						(f)Free broadcast
				time
							(1)Amount of
				timeA clean money candidate shall be entitled to receive—
								(A)30 minutes of free
				broadcast time during each of the primary election period and the primary
				runoff election period; and
								(B)75 minutes of free
				broadcast time during the general election period and general runoff election
				period.
								(2)Time during
				which the broadcast is shownThe broadcast time under paragraph
				(1) shall be—
								(A)with respect to a
				television broadcast, the time between 6:00 p.m. and 10:00 p.m. on any day that
				falls on Monday through Friday;
								(B)with respect to a
				radio broadcast, the time between 7:00 a.m. and 9:30 a.m. or between 4:30 p.m.
				and 7:00 p.m. on any day that falls on Monday through Friday; or
								(C)with respect to
				any broadcast, such other time to which the candidate and broadcaster may
				agree.
								(3)Maximum required
				of any stationThe amount of free broadcast time that any 1
				station is required to make available to any 1 clean money candidate during
				each of the primary election period, primary runoff election period, and
				general election period shall not exceed 15
				minutes.
							;
				and
				(3)in subsection
			 (c)—
					(A)by striking
			 and at the end of paragraph (1);
					(B)by striking the
			 period at the end of paragraph (2) and inserting a semicolon, and by
			 redesignating that paragraph as paragraph (4);
					(C)by inserting after
			 paragraph (1) the following:
						
							(2)the term
				clean money candidate has the meaning given in section 501 of the
				Federal Election Campaign Act of
				1971;
							(3)the terms
				general election period and general runoff election
				period have the meaning given in section 501 of the
				Federal Election Campaign Act of
				1971;
							;
				and
					(D)by adding at the
			 end the following:
						
							(5)the term
				primary election period has the meaning given in section 501 of
				the Federal Election Campaign Act of
				1971;
							(6)the term
				private money candidate has the meaning given in section 501 of
				the Federal Election Campaign Act of
				1971; and
							(7)the term
				primary runoff election period has the meaning given in section
				501 of the Federal Election Campaign Act of
				1971.
							.
					202.Broadcast rates and
			 preemption
				(a)Broadcast
			 ratesSection 315(b) of the Communications Act of 1934 (47 U.S.C. 315(b))
			 is amended—
					(1)in paragraph
			 (1)(A), by striking paragraph (2) and inserting
			 paragraphs (2) and (3); and
					(2)by adding at the
			 end the following:
						
							(3)Clean Money
				candidatesIn the case of a clean money candidate, the charges
				for the use of a television broadcasting station shall not exceed 50 percent of
				the lowest charge described in paragraph (1)(A) during—
								(A)the 30 days
				preceding the date of a primary or primary runoff election in which the
				candidate is opposed; and
								(B)the 60 days
				preceding the date of a general or special election in which the candidate is
				opposed.
								(4)Other House
				candidatesIn the case of a candidate for election for Member of
				or Delegate or Resident Commissioner to the Congress who is not a clean money
				candidate, paragraph (1)(A) shall not apply.
							(5)Rate
				cardsA licensee shall provide to a candidate for Member of or
				Delegate or Resident Commissioner to the Congress a rate card that
				discloses—
								(A)the rate charged
				under this subsection; and
								(B)the method that
				the licensee uses to determine the rate charged under this
				subsection.
								.
					(b)PreemptionSection
			 315 of such Act (47 U.S.C. 315), as amended by section 201, is amended by
			 adding at the end the following:
					
						(g)Preemption
							(1)In
				generalExcept as provided in paragraph (2), a licensee shall not
				preempt the use of a broadcasting station by a legally qualified candidate for
				Member of or Delegate or Resident Commissioner to the Congress who has
				purchased and paid for such use.
							(2)Circumstances
				beyond control of licenseeIf a program to be broadcast by a
				broadcasting station is preempted because of circumstances beyond the control
				of the broadcasting station, any candidate advertising spot scheduled to be
				broadcast during that program may also be
				preempted.
							.
				(c)Revocation of
			 license for failure To permit accessSection 312(a)(7) of such
			 Act (47 U.S.C. 312(a)(7)) is amended—
					(1)by striking
			 or repeated;
					(2)by inserting
			 or cable system after broadcasting station;
			 and
					(3)by striking
			 his candidacy and inserting the candidacy of the
			 candidate, under the same terms, conditions, and business practices as apply to
			 the most favored advertiser of the licensee.
					203.Limit on
			 Congressional use of the franking privilege
				(a)In
			 generalSection 3210(a)(6) of
			 title 39, United States Code, is amended by striking subparagraph (A) and
			 inserting the following:
					
						(A)(i)Except as provided in
				clause (ii), a Member of Congress or a Congressional Committee or Subcommittee
				of which such Member is Chairman or Ranking Member shall not mail any mass
				mailing as franked mail during the period which begins 90 days before date of
				the primary election and ends on the date of the general election with respect
				to any Federal office which such Member holds, unless the Member has made a
				public announcement that the Member will not be a candidate for reelection to
				any Federal office in that year.
							(ii)A Member of Congress or a
				Congressional Committee or Subcommittee of which such Member is Chairman or
				Ranking Member may mail a mass mailing as franked mail if—
								(I)the purpose of the mailing is to
				communicate information about a public meeting; and
								(II)the content of the mailed matter
				includes only the name of the Member, Committee, or Subcommittee, as
				appropriate, and the date, time, and place of the public
				meeting.
								.
				(b)Conforming
			 amendments
					(1)Section 3210(a)(6)
			 of title 39, United States Code, is amended by striking subparagraph (B) and by
			 redesignating subparagraphs (C) through (F) as subparagraphs (B) through (E),
			 respectively.
					(2)Section
			 3210(a)(6)(E) of title 39, United States Code, as redesignated by paragraph
			 (1), is amended by striking subparagraphs (A) and (C) and
			 inserting subparagraphs (A) and (B).
					IIIResponsibilities
			 of the Federal Election Commission
			301.Petition for
			 certiorariSection 307(a)(6)
			 of the Federal Election Campaign Act of
			 1971 (2 U.S.C. 437d(a)(6)) is amended by inserting (including
			 a proceeding before the Supreme Court on certiorari) after
			 appeal.
			302.Promoting
			 expedited availability of FEC reports
				(a)Mandatory
			 electronic filingSection 304(a)(11) of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 434(a)(11)) is amended—
					(1)in subparagraph
			 (A), by striking under this Act— and all that follows and
			 inserting under this Act shall be required to maintain and file such
			 designation, statement, or report in electronic form accessible by
			 computers.;
					(2)in subparagraph
			 (B), by striking 48 hours and all that follows through
			 filed electronically) and inserting 24 hours;
			 and
					(3)by striking
			 subparagraph (D).
					(b)Requiring
			 reports for all contributions made to any political committee within 90 days of
			 election; requiring reports To be made within 24 hoursSection
			 304(a)(6)(A) of such Act (2 U.S.C. 434(a)(6)(A)) is amended to read as
			 follows:
					
						(6)(A)Each political committee
				shall notify the Commission and the Secretary of State, as appropriate, in
				writing, of any contribution received by the committee during the period which
				begins on the 90th day before an election and ends at the time the polls close
				for such election. This notification shall be made within 24 hours (or, if
				earlier, by midnight of the day on which the contribution is deposited) after
				the receipt of such contribution and shall include the name of the candidate
				involved (as appropriate) and the office sought by the candidate, the
				identification of the contributor, and the date of receipt and amount of the
				contribution.
							.
				IVMiscellaneous
			 provisions
			401.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be unconstitutional, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
			402.Review of
			 constitutional issuesAn
			 appeal may be taken directly to the Supreme Court of the United States from any
			 final judgment, decree, or order issued by any court ruling on the
			 constitutionality of any provision of this Act or amendment made by this
			 Act.
			403.Effective
			 dateExcept as otherwise
			 provided for in this Act, this Act and the amendments made by this Act shall
			 take effect on January 1, 2010.
			
